DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 31 JAN 2022.
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 OCT 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/043452 filed on 24 July 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application PRO 62/366,341 filed on 25 July 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant’s Response and Amendments
	Applicant’s amendments and response filed on 31 JAN 2022 is acknowledged. Applicant has canceled claims 2, 6, 8, 12, 13, and 16-21 without prejudice and added new claims 22-36. Applicant has amended claims 14 and 15. New claims 23 and 30 recite that the Alu sequence comprises a nucleic acid sequence set forth in any one of SEQ ID NOs: 1-5. New claims 24 and 31 recite that the nucleic acid encoding said targeting guide RNA consists of the nucleic acid sequence set forth in SEQ ID NO: 15. Claims 25 and 32 recite that the nucleic acid encoding said targeting guide RNA consists of the nucleic acid sequence set forth in SEQ ID NO: 16. 
Claim Status
Claims 1-13 and 16-21 are cancelled. Claims 22-36 are new. Claims 14 and 15 are amended. Claims 14-15 and 22-36 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
alternate repetitive Alu nucleic acid sequences
alternate targeting guide RNAs of alternate nucleic acid sequences set forth in SEQ ID NO:s 15-16, recited in claims 24-25.
Applicant is required, in reply to this action, to elect a single species from i) and a single concordant species from ii) above to which the claims shall be restricted if no generic claim is finally held to be allowable. That is, Applicant must elect a single SEQ ID NO: for the Alu element from i) and a single concordant SEQ ID NO: for the guide RNA from ii) above. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 14 and 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The alternate Alu elements and guide RNAs comprise nucleic acid sequences with unique SEQ ID NO: identifiers and unique structures, functions, and/or targets that are distinct and differ from one another. Therefore these species are distinct and non-coextensive and do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features. In addition, these species are not obvious variants of each other based on the current record. 
No Telephonic Election Made
A telephone call was made to Margaret SJ. Willis (Reg. No. 68,892) at (612) 278-4506 on 10 MAR 2022 to request an oral election to the above restriction requirement, but did not 
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633